20

2]

22

23

24

26

27

28

 

 

Case 2:21-cv-00092-DGC Document 15 Filed O6/a/e5 Page T piterp

  
     

 

 

www. MECEIVED — COPY
SHARON SEERY JUN 2 3 2021
7521 W. 11" STREET CLERK US DISTRICT COURT
GREELEY, COLORADO80634 DISTRICT OF ARIZONA
970-978-5111 BY hs «DEPUTY

 

 

 

REPRESENTING: PROPER PERSONA

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

JACK HAWKS, D.O., INDIVIDUALLY | Case No.: 2:21-CV-00092-DGC
and as spouse of Sara Hawks, SARA
HAWKS INDIVIDUALLY, and as spouse

of Jack Hawks D.O., DEFENDANT’S RESPONSE
Plaintiffs,
Vs.

SHARON SEERY, JOHN AND JANE
DOES LV,
Defendant.

 

 

responds to the allegations and claims of Plaintiffs as to the following:

DEFENDANT’S ALLEGATIONS AS TO PLAINTIFFS

Defendant alleges that there are two party Plaintiffs listed in the above captioned
complaint filing individually and as spouse of the other. A number of allegations in the
complaint are alleged jointly. Defendant alleges a number of the allegations could only be
asserted as an individual and should be filed distinctly separate. The allegations have become
distorted clouded, and confused in the fashion they are alleged and may conflict with the Rules

of Civil Procedure. Defendant thereby objects to the complaint in its entirety.

RESPONSE TO ALLEGTIONS REGARDING THE PARTIES JURISDICTION

1. Defendant admits to the allegations in paragraph’s 1-3.

2. Defendant neither admits nor denies the allegations in paragraph 4.

 

Defendant, SHARON SEERY representing herself in the above captioned matter, hereby;

ACCORDING

TO FEDERAL AND/OR LOCAL RULES ANP PRACTICES
AND 16 SUBJECT TO REJECTION BY THE COURT.

THIS DOCUMENT IS.

Hort

 

 

(Rule Numbe

 

REPERENCE (Zo _ fl (a(3)

 
20

21

22

26

27

28

 

 

Case 2:21-cv-00092-DGC Document 15 Filed 06/23/21 Page 2 of 7

3. Defendant denies the allegations in paragraph 5 as to the propriety of jurisdiction and
value in controversy. Defendant believes this complaint is more appropriate in the State Court
since the allegations are not brought against an international public entity but instead involves
questions of personal jurisdiction heard in State Courts.

4. Defendant denies the allegations of paragraph 6 since the venue should be brought in
the Colorado State Court’s being that Defendant has resided in the State of Colorado since she
moved there in 2012. Defendant alleges this complaint should be dismissed in its entirety on that

basis.

RESPONSE TO BACKGROUND ON DEFENDAT’S HARASSMENT AND

, TERRORIZTION OF PLAINTIFF

5. Defendant neither admits nor denies the allegations in paragraph 7.

6. Defendant admits to being a patient of Dr. Hawks in paragraph 8 and alleges that Dr.
Hawks entered into an inappropriate intimate and sexual relationship approximately six months
after initially becoming Dr. Hawk’s patient. Defendant denies harassing either party. Defendant
alleges it is unclear as to which individual party is asserting the allegations.

Response to harassment through Defendant’s Google+ account

7. Defendant denies the allegations and characterizations of paragraph 9. In addition,
Defendant alleges Google+ shut down in 2019.

8. Defendant denies the allegations and characterizations of paragraph 10.

9. Defendant denies the allegations and characterizations of paragraph 11.

10. Defendant denies the allegations and characterizations of paragraph 12 and further
alleges Google plus (+) was a personal account not available to those without access and not
available to the full access of social media that was discontinued as of 2019.

11. Defendant denies the allegations of paragraph 13.

12. Defendant denies the allegations of paragraph 14.

13. Defendant denies the allegations of paragraphs 15, 16, and 17.

Response to harassment through Defendant’s YouTube account
14. Defendant denies each of the allegations in paragraphs 18-21.
Response to Defendant Created a Fake LinkedIn Profile under Plaintiff's Name and
Likeness

15. Defendant denies each of the allegations in paragraphs 22-25.

 
20

2]

22

24

25

26

27

 

 

Case 2:21-cv-00092-DGC Document 15 Filed 06/23/21 Page 3 of 7

Response to Harassment on Various Online Review Platforms
16. Defendant denies each of the allegations in paragraphs 26-34. Further, Defendant
neither admits nor denies the existence of alleged post but denies making them.
17. Defendant denies each of the allegations in paragraphs 34-51. Further, Defendant
neither admits nor denies the existence of alleged post but denies making them.

Response to Terrorization Via Personal Text Messages, Private Messages, Phone
Calls, Voice Mails, and Personal Visits

18. Defendant denies each of the allegations in paragraphs 52-68.
Response to Plaintiffs Previously Filed and Were Granted an Injunction Against
Harassment Against Defendant Which Defendant Violated

19. Defendant denies each of the allegations in paragraphs 69-73 and further alleges she
did not request a hearing for the Injunctions because she had no interest in having them lifted.
Violations of those Injunctions are disputed, again however, Defendant had no interest in having
them dismissed. Leaving the injunctions in place benefited Defendant. Defendant denies all other
allegations contained in these paragraphs. Defendant alleges the entire case is founded on
retaliation for testifying before the medical board and posting the results. All other allegations
are unfounded and contrived.

Response to Plaintiffs Previously Filed and Were Granted an Injunction Against
Harassment Against Defendant Which Defendant Violated
20. Defendant denies paragraph 74.
RESPONSES TO PLAINTIFFS FIRST CLAIM FOR RELIEF
Defamation

21. Defendant denies all claims to Plaintiffs First Claim for Relief as alleged in
paragraphs 75-85. Again, Defendant alleges the entire case is founded on retaliation for
testifying before the medical board and posting the results. All other allegations are unfounded
and contrived. Petitioner has a bad history of interacting with patients. He has extensive
restrictions on his license to practice that he created. He alone is responsible for his financial
stability based on his own decision making. The medical board’s decision is a matter of record
not defamation. Plaintiff lacks any evidence to support his claims. Thereby, Petitioner’s claim

should be denied and/or dismissed.
RESPONSES TO PLAINTIFFS SECOND CLAIM FOR RELIEF

 
10

1]

14

15

16

17

18

20

2]

22

23

24

26

27

28

 

 

Case 2:21-cv-00092-DGC Document 15 Filed 06/23/21 Page 4of7

Public Disclosure of Private Facts

22. Defendant denies all claims to Plaintiffs Second Claim for Relief as alleged in
paragraphs 86-92. Again, Defendant alleges the entire case is founded on retaliation for
testifying before the medical board and posting the results. All other allegations are unfounded
and contrived. Petitioner has a bad history of personally interacting with patients generating
several complaints. He has extensive restrictions on his license to practice that he created. He
alone is responsible for his financial instability based on his own personal actions and decision
making, Defendant is not responsible for public disclosure of any private facts. Certainly,
Defendant is a substantial part of Plaintiffs private facts and inappropriate acts, but not for
disclosure of any facts or those specifically alleged by Petitioners. Plaintiffs lacks any evidence
to support their claims. Thereby, Petitioner’s claims should be denied and/or dismissed.

RESPONSES TO PLAINTIFFS THIRD CLAIM FOR RELIEF
False Light Invasion of Privacy

23. Defendant denies all claims to Plaintiffs Third Claim for Relief as alleged in
paragraphs 93-98. Again, Defendant alleges the entire case is founded on retaliation for
testifying before the medical board and posting the results. All other allegations are unfounded
and contrived. Petitioner has a bad history of interacting with patients. He has extensive
restrictions on his license to practice that he created. He alone bears full responsibility for his
financial stability based on his own decision making. Defendant is not responsible for public
disclosure of any Plaintiffs private facts. Certainly, Defendant is a substantial part of Plaintiffs
private facts and acts since she was a patient that had an inappropriate relationship with the
Plaintiff, but not for the disclosure of any private facts. Plaintiff lacks any evidence to support his
claims. Thereby, Petitioner’s claim should be denied and/or dismissed.

RESPONSES TO PLAINTIFFS FOURTH CLAIM FOR RELIEF
Intrusion Upon Seclusion

24. Defendant denies all claims to Plaintiffs Fourth Claim for Relief as alleged in
paragraphs 99-103. Again, Defendant alleges the entire case is founded on retaliation for
testifying before the medical board and posting the results. All other allegations are unfounded
and contrived. Petitioner has a bad history of interacting with patients. He has extensive
restrictions on his license to practice that he created. He alone bears full responsibility for his

financial instability based on his own decision making. Defendant is not responsible for public

 
23

24

25

26

27

28

 

 

Case 2:21-cv-00092-DGC Document 15 Filed 06/23/21 Page 5of 7

disclosure of any private facts. Certainly, Defendant is a substantial part of Plaintiffs private facts
and inappropriate acts since she was a patient that had an inappropriate relationship with the
Plaintiff, but not for disclosure of any facts. Plaintiff lacks any evidence to support his claims.

Thereby, Petitioner’s claim should be denied and/or dismissed.

RESPONSES TO PLAINTIFFS FIFTH CLAIM FOR RELIEF
Injurious Falsehood

25. Defendant denies all claims to Plaintiffs Fifth Claim for Relief as alleged in
paragraphs 104-112. Again, Defendant alleges the entire case is founded on retaliation for
testifying before the medical board and posting the results. All other allegations are unfounded
and contrived. Petitioner has a bad history of interacting with patients. He has extensive
restrictions on his license to practice that he created. He alone bears full responsibility for his
financial stability based on his own decision making. Defendant is not responsible for public
disclosure of any private facts. Certainly, Defendant is a substantial part of Plaintiffs private facts
and inappropriate acts since she was a patient that had an inappropriate relationship with the
Plaintiff, but not for disclosure of any facts. Plaintiff lacks any evidence to support his claims.
Thereby, Petitioner’s claim should be denied and/or dismissed.

RESPONSES TO PLAINTIFFS SIXTH CLAIM FOR RELIEF
Injunction Against Harassment

26, Defendant denies all claims to Plaintiffs Fifth Claim for Relief as alleged in
paragraphs 113-116. Again, Defendant alleges the entire case is founded on retaliation for
testifying before the medical board and posting the results. All other allegations are unfounded
and contrived. As previous stated herein, Defendant did not request a hearing for the Injunctions
because she had no interest in having them lifted. Violations of those Injunctions are disputed,
again Defendant had no interest in having them dismissed. .

As the Court is aware, Injunctions of Harassment and Orders of Protection are often
granted without contest unless a hearing is requested by the Defendant. It is not an admission or
judgement of guilt and not necessarily based on documented or proven evidence.

Plaintiffs motives for filing this complaint is purely retaliation for Defendant’s testimony
before the medical board that involved other complaints. The outcome of the Board’s decision

cause Plaintiff's reduction in income and the need to make changes to his practice. Dr. Hawk

 
10

1

20

2]

22

23

24

25

26

27

28

 

 

Case 2:21-cv-00092-DGC Document 15 Filed 06/23/21 Page 6 of 7

was fired for sexual misconduct with female patients. He was put on probation for 7 years and
must have a chaperone when dealing with female patients permanently. He was also let go from
Be Healthy because he was uninsurable. In addition, the doctor lost a lawsuit in the approximate
amount of $30k. Dr. Hawk has had huge losses as a result of his own behavior and illegal acts,
and is now out to retaliate and recoup his losses.

Petitioner has a bad history of interacting with patients. He has extensive restrictions on
his license to practice that he created. He alone bears full responsibility for his financial stability
based on his own decision making. Defendant is not responsible for public disclosure of any
private facts. Certainly, Defendant is a substantial part of Plaintiffs private facts and
inappropriate acts since she was a patient that had an inappropriate relationship with the Plaintiff,
however no disclosure of private facts were exposed by Defendant. Plaintiff lacks any evidence

to support his claims. Thereby, Petitioner’s claim should be denied and/or dismissed.

Defendants Counter Claim
27. Plaintiff's in this matter has harassed Defendant with extensive abusive litigation.
Plaintiff's motives are purely based on retaliation for her testimony before the medical board.
Such abuse includes but not limited to the following:
a. Filing for harassment orders without cause.
b. Filing contempt motions against for no reason.
c. Trying to re-litigate in different courts (switching jurisdictions).
d. Plaintiff has caused considerable stress and aggravation due to Plaintiffs
frivolous complaints.
28. Plaintiff is aware Defendant resides in Colorado and cannot afford to fly to Arizona to
appear for Plaintiffs retaliatory allegations. Defendant lives paycheck to paycheck. Defendant

has incurred cost to prepare Defendant’s documents not including filing fees.

Wherefore, Plaintiff request reimbursement for any cost and fees incurred by
Defendant for the necessity this matter. That Plaintiffs case be dismissed with prejudice.
An order that plaintiff be barred from further litigation harassment. Any other award that

the Court finds just and proper.

 
10

1]

19

20

21

22

25

26

27

28

 

 

Case 2:21-cv-00092-DGC Document 15 Filed 06/23/21 Page 7 of 7

Dated this day of June 2021

($ 3 Yet

A copy of the forgoing was
Mailed/Delivered/Emailed
onthis _ day of June 2021 to:

Electronically delivered to
District Court of Arizona Phoenix District

David L. Selden, Esq.

40 North Central Ave. 20", floor
Phoenix, Arizona 85004
Representing Plaintiff

 
